Citation Nr: 0026737	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  96-37 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder, claimed as depression/anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
April 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
generalized anxiety disorder, claimed as depression/anxiety.  
The case came before the Board previously, and was remanded 
for evidentiary development.  


FINDING OF FACT

The record does not show competent evidence of diagnosed 
psychiatric disease incurred or aggravated during the 
veteran's active duty.  


CONCLUSION OF LAW

The veteran's claim for service connection for a generalized 
anxiety disorder, claimed as depression/anxiety is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved regarding each 
claim is whether the appellant has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The veteran's 
representative has argued that VA has expanded its duty to 
assist the claimant by provisions in its manual M21-1, and 
that the Board should determine whether the RO has followed 
the guidelines therein and remand the appeal for further 
development if the RO has no followed such guidelines.  This 
manual is not supposed to be a substantive rule.  See Fugere 
v. Derwinski, 1 Vet. App. 103, 106 (1990).  The 
representative has not cited to a court decision that holds 
that the cited portions of M21-1 are substantive rules.  
Consequently, the Board sees no basis upon which to comply 
with the representative's request in this regard. 

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that a well grounded claim is comprised of 
three specific elements:  (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability, as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  In the absence of any one of these three 
elements, the Board must find that a claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

The first element that the appellant must satisfy is evidence 
of a current disability, as provided by a current diagnosis.  
The record shows that the veteran was hospitalized by VA in 
May 1999 for acute stabilization for an acute psychosis.  The 
veteran's family informed the medical staff that the veteran 
did not have a history of psychosis and they suspected the 
psychosis was due to illicit substances.  The family also 
reported recent paranoid behavior by the veteran.  The 
veteran's condition improved and he was released within a 
couple of days with a diagnosis of psychosis not otherwise 
specified.  Previous periods of VA inpatient treatment in 
June 1995 and from August to October of 1992 revealed a 
history of severe anxiety associated with palpitations, 
breathing difficulties, insomnia and severe agoraphobia.  The 
diagnosis for each hospitalization period was generalized 
anxiety disorder, panic attacks with agoraphobia by history, 
as well as a history of alcohol abuse.  Private treatment 
records from Alachua Associates from as recent as October 
1995 reveal continued treatment for anxiety and agoraphobia.  
There is no evidence in the record to suggest that this 
anxiety condition does not still exist currently.  Based on 
this evidence, the Board is satisfied that the veteran 
currently suffers from a psychiatric disability, for purposes 
of establishing a well grounded claim.  

The veteran must also show that he incurred or aggravated a 
disease or injury during his military service.  In this case, 
since the veteran has claimed an anxiety disorder, he must 
show evidence of a diagnosed psychiatric disease in service.  
The record does not contain evidence of such an inservice 
disease.  The veteran's service medical records do not show 
any evidence of treatment for a psychiatric disorder.  His 
"Report of Medical History", completed by the veteran in 
April 1978 as part of his service separation physical 
examination, indicates that he did not have any history of 
"depression or excess worry", "nervous trouble of any 
sort", or frequent trouble sleeping.  The examiner did not 
note any psychiatric problems or request a psychiatric 
evaluation.  

In a September 1995 statement in support of his claim, the 
veteran stated that his anxiety and depression began in 
service when he overdosed on sleeping pills and alcohol 
during service in Germany in October or November of 1977, and 
was hospitalized in Frankfurt Germany at that time.  
Following the Board's January 1998 remand, a request by VA to 
the National Personnel Records Center (NPRC) for such 
hospital records from the U.S. Army Hospital in Frankfurt 
resulted in no records being found.  An August 1998 letter 
from VA to the veteran informed the veteran of the 
unsuccessful attempts to obtain further evidence to support 
his claim, and requested that the veteran provide any 
evidence about his inservice mental hygiene treatment that 
could assist with his claim.  VA has received no such 
evidence or further relevant information from the veteran.

The Board also notes that during his VA inpatient mental 
health treatment in August 1992, the veteran stated that he 
was attempting suicide when he overdosed on sleeping pills in 
service because he was exhausted from doing extra guard duty.  
These post-service inpatient treatment records do not 
indicate that the veteran claimed anxiety problems at the 
time of his inservice suicide attempt.  In fact, he stated 
that his anxiety problems started 4 years prior to his VA 
hospital admission, which would be in 1988.  The Board also 
notes that the veteran's initial claim for service connection 
for "anxiety with agoraphobia and sleep 
disturbance/disorder", received by VA in November 1992, 
indicates that this psychiatric condition began in 1988, 
which is 10 years following service discharge and is 
consistent with the veteran's statements during his August 
1992 inpatient treatment.  The Board also notes that the 
veteran requested non-service connected pension benefits in 
October 1992 for his generalized anxiety condition, which 
would raise the question of whether the veteran himself 
believed that his anxiety condition was related to service.  
Both of these 1992 statements by the veteran do not support 
the proposition that the veteran's generalized anxiety 
disorder began during active military service.  

Due to the recent Board remand, the claims file now includes 
the veteran's personnel service records that support the 
veteran's claim of an inservice suicide attempt.  These 
records also indicate that the veteran was given a General 
Discharge from the Army "by reason of the inability to adapt 
socially or emotionally."  The service records identify the 
veteran's disciplinary problems in service and resultant 
administrative actions taken against him, such as loss of pay 
and reduction in rank.  There is no evidence of a diagnosed 
anxiety disorder in these records.  These records, including 
his "Report of Separation from Active Duty" (DD Form 214), 
do not support the argument that the veteran had a diagnosed 
psychiatric condition in service.       

The Board finds that the veteran's claim is not well 
grounded, as the record does not contain evidence of a 
psychiatric disease that was incurred or aggravated during 
his active duty.  Thus, failing to provide sufficient 
evidence of a diagnosed psychiatric condition incurred or 
aggravated during active duty, the veteran's claim remains 
not well grounded.  See 38 U.S.C.A. § 5107(a); Caluza, supra. 

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the rating decision, 
statement of the case and supplemental statements of the case 
advise the veteran that there is no evidence that his current 
generalized anxiety disorder either occurred in or was 
aggravated by service.  Moreover, unlike the situation in 
Robinette, he has not put VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make his claim well grounded.


ORDER

Entitlement to service connection for generalized anxiety 
disorder, claimed as depression/anxiety is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

